         Case 5:20-cv-00833-F Document 31 Filed 11/23/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


KIMBERLY MARTINEZ, Mother            )
And Next Friend of N.M., a minor,    )
                                     )
             Plaintiff,              )
                                     )
vs.                                  )             Case No. CIV-20-0833-F
                                     )
TENESHA RYEL, an individual, and     )             (District Court of Woodward
WOODWARD PUBLIC SCHOOLS,             )             County, Case No. CJ-2019-62)
                                     )
             Defendants.             )
                                     )
TENESHA RYEL, an individual,         )
                                     )
             Third-party plaintiff,  )
                                     )
vs.                                  )
                                     )
KIMBERLY MARTINEZ,                   )
WOODWARD PUBLIC SCHOOLS,             )
JESSICA ROMINE, and CITY OF          )
WOODWARD,                            )
                                     )
             Third-party defendants. )

                                     ORDER

      This action was removed to this court after Tenesha Ryel filed a pleading
entitled “Counter/Cross-Claims and Third-party Petition” which included federal
claims. On November 6, 2020, the court dismissed all federal claims, leaving only
state-law claims for adjudication. Doc. no. 30. The court gave Ryel leave to file a
“First Amended Counter/Cross-Claims and Third-Party Complaint” within fourteen
days of the date of that order. Id. at p. 20. The deadline for Ryel to amend has
             Case 5:20-cv-00833-F Document 31 Filed 11/23/20 Page 2 of 2




passed without any amendment. Accordingly, it is now clear that no federal claims
remain in this action.
        Judicial economy, fairness, convenience, and comity are all considerations
which guide a district court’s decision regarding whether to defer to a state court or
retain and dispose of state law claims. United Mine Workers v. Gibbs, 383 U.S.
715, 726-27 (1966). The Tenth Circuit has held that when federal claims are
resolved before trial, the district court should usually decline to exercise jurisdiction
over the remaining state law claims and allow the plaintiff to pursue them in state
court. See, Smith v. City of Enid By and Through Enid City Comm’n, 149 F.3d
1151, 1156 (10th Cir. 1998); Ball v. Renner, 54 F.3d 664, 669 (10th Cir. 1995).
        Having dismissed the federal claims, and finding no consideration which
causes the court to conclude that it should retain jurisdiction over any state law
claims alleged in this action, the court, in the exercise of its discretion, declines to
exercise supplemental jurisdiction over the state law claims. This action is hereby
REMANDED to the District Court of Woodward County, State of Oklahoma, the
court from which it was removed.
        IT IS SO ORDERED this 23rd day of November, 2020.




20-0833p006.docx




                                           2
